DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I: a capsule comprising a first compostable barrier lid comprising an oriented barrier film, in the reply filed on January 18, 2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.
An action on the merits of elected Species I, which is reflected by Claims 1-19, is provided below.

Claim Objections
Claim 16 is objected to because of the following informalities:
Claim 16 recites the limitation “wherein the openings of the lower base have circular section” in lines 1-2.  It appears the claim should recite “wherein the openings of the lower base have a circular section” for grammatical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the limitation “is configured to yield above the predetermined fluid pressure for yielding under pressure of the pressurized extraction fluid that flows through the openings” in liens 20-23.   There was not adequate written description support for this limitation in the disclosure at the time of filing.  This limitation introduces new matter.
Claims 2-19 are rejected as being dependent on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “a second compostable barrier lid which is a barrier against oxygen and moisture and is sealed to the inner surface of the lower base by a sealing region” in lines 13-15.  It is unclear what is being claimed since a lid cannot be sealed by a sealing region.  For purposes of examination Examiner interprets this limitation to require a second compostable barrier lid which is a barrier against oxygen and moisture wherein the second compostable barrier lid is sealed to the inner surface of the lower base by ultrasound or adhesive materials at a sealing region as disclosed by applicant (Specification, Page 8, lines 15-19).
Claim 1 recites the limitation “wherein the sealing region is configured to seal the second compostable barrier lid to the inner surface until application of a predetermined fluid pressure greater than or equal to 0.5 bar and less than or equal to 15 bar” in lines 18-20.  It is unclear if this predetermined fluid pressure is associated with “a pressurized extraction fluid” recited in Claim 1, lines 1-2 or to an entirely different fluid.  Furthermore, it is unclear if the sealing region is configured to seal the second compostable barrier lid to the inner surface when a predetermined fluid pressure greater than 15 bar is applied.  
Claim 1 recites the limitation “is configured to yield above the predetermined fluid pressure for yielding under pressure of the pressurized extraction fluid that flows through the openings” in lines 20-23.  It is unclear what structure is associated with the phrase “is configured to…”  It is unclear if “the sealing region” is associated with the phrase “is configured to…,” if the second compostable lid” is associated with the phrase “is configured to…,” or if another structure is associated with the phrase “is configured to…”
Claim 1 recites the limitation “for yielding under pressure of the pressurized extraction fluid that flows through the openings” in lines 21-22.  There is insufficient antecedent basis for the pressurized extraction fluid to flow through the openings.
Claim 2 recites the limitation “material with no discontinuity both in its surface realization and in its thickness” in lines 2-3.  It is unclear what is meant by the phrase “no discontinuity.”  The disclosure at the time of filing does not provide an explanation 
Claim 2 recites the limitation “its” in line 2 as well as in line 3.  It is unknown what structure “its” is associated with.
Claim 2 recites the limitation “surface realization” in line 2.  It is unknown what is meant by this phrase.
Claim 8 recites the limitation “wherein the openings of the lower base define an overall opening surface area greater than or equal to 1 square  millimeter and less than or equal to 8 mm2” in lines 1-3.  It is unclear if each of the individual openings has an opening surface area value as claimed or if all of the openings when combined result in an opening surface area value as claimed.
Claim 9 recites the limitation “wherein the lower base comprises eight openings having a circular section with a diameter greater than or equal to 0.5 millimeters and less than or equal to 1 mm” in liens 1-3.  It is unclear if each of the individual openings has an opening surface area value as claimed or if all of the openings when combined result in an opening surface area value as claimed.
Claim 14 recites the limitation “wherein the openings of the lower base define an overall opening surface area equal to 4 square millimeters” in lines 1-2.  It is unclear if each of the individual openings has an opening surface area of 4 square millimeters or if all of the openings when combined result in an opening surface area of 4 square millimeters.
Claim 15 recites the limitation “wherein the lower base comprise eight openings” in line 1.  It is unclear if this refers to “openings” recited in Claim 1, line 11 or to entirely different openings.
Clarification is required.
Claims 3-7, 10-13, and 16-19 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cabilli US 2015/0336736 in view of Biesheuvel et al. US 2011/0033580.
Regarding Claim 1, Cabilli discloses a capsule (cartridge 10) capable of containing soluble or extractable products (coffee) using a pressurized extraction fluid (‘736, Paragraphs [0043] and [0052]).  The capsule (cartridge 10) comprises a container body (casing 14) defining a volume and has a lower base (bottom wall 142) and an upper base (flange 144) (‘736, Paragraph [0072]) and a sidewall (sidewall 140) (‘736, Paragraph [0072]) extending in a longitudinal direction between the lower base (bottom wall 142) (‘736, Paragraph [0089]) and the upper base (flange 144), a first compostable barrier lid (sealing foil 16) sealed to the upper base (flange 144) (‘736, Paragraph [0072]).  The lower base (bottom wall 142) comprises an inner surface facing towards the volume and an outer surface facing out of the capsule (cartridge 10) and openings (openings 1428) for the passage of the extraction fluid from the outer surface to the inner surface, a second compostable barrier lid (central disk 18a or ring 18b) sealed to the inner surface of the lower base (bottom wall 142) by a sealing region.  The openings (openings 1428) of the lower base (bottom wall 142) are closed by the second compostable barrier lid (central disk 18a or ring 18b) (‘736, FIG. 6) (‘736, Paragraphs [0096]-[0099]).

    PNG
    media_image1.png
    497
    800
    media_image1.png
    Greyscale

Cabilli is silent regarding the second compostable barrier lid being a barrier against oxygen and moisture.
Biesheuvel et al. discloses a capsule comprising a container body defining a body housing soluble or extractable products (coffee) having a lower base (bottom 12), an upper base (rim 38), and a sidewall (circumferential wall 10) extending in a longitudinal direction between the lower base (bottom 12) and the upper base (rim 38) (‘580, Paragraphs [0061] and [0090]) wherein the lower base (bottom 12) comprises an inner surface facing toward the volume and an outer surface facing out of the capsule and opening for passage of an extraction fluid from the outer surface to the inner surface and a second barrier lid (bottom seal 46) which is a barrier against oxygen and moisture and sealed to the lower base (bottom 12) (‘580, FIG. 4A) (‘580, Paragraph [0083]) since the bottom seal 46 prevents air from entering the capsule.
Both Cabilli and Biesheuvel et al. are directed towards the same field of endeavor of coffee capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second compostable barrier lid that closes off openings disposed in the lower base of the capsule of Cabilli and construct the second barrier lid out of materials that serve as a barrier against oxygen and moisture as taught by Biesheuvel et al. in order to improve the shelf life of the product of the capsule (‘580, Paragraph [0083]) by preventing oxidation of the coffee material disposed inside the capsule.
Further regarding Claim 1, the limitations “for a soluble or extractable product using a pressurized extraction fluid,” “for housing the soluble or extractable product,” “for passage of the extraction fluid from the outer surface to the inner surface,” and “wherein the sealing region is configured to seal the second compostable barrier lid to the inner surface until application of a predetermined fluid pressure greater than or equal to 0.5 bar and less than or equal to 15 bar and is configured to yield above the predetermined fluid pressure for yielding under pressure of the pressurized extraction fluid that flows through the openings at least in a portion thereof thereby causing the second compostable barrier lid to be raised relative to the inner surface of the lower base” are seen to be recitations regarding the intended use of the “capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Further regarding the limitations regarding the predetermined fluid pressure, unsealing the second compostable barrier lid from the sealing region and yielding under pressure, the combination of Cabilli modified with Biesheuvel et al. teaches a capsule made from the same materials and having the same structures as claimed.  Products of identical chemical composition (and physical structures) can not have mutually exclusive properties in view of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP § 2112.01.II.).  Since Cabilli modified with Biesheuvel et al. teach a capsule having the same claimed structures and the capsule being made of the same claimed materials, the prior art combination of Cabilli modified with Biesheuvel et al. would be expected to behave in the same manner as claimed when used in the manner as claimed.
Regarding Claim 2, Cabilli discloses the second compostable barrier lid (central disk 18a) with no discontinuity both in the surface of the second compostable barrier lid and in the thickness (‘736, FIG. 6).
Further regarding Claim 2, it is noted that the limitations “wherein the second compostable barrier lid is composed of material with no discontinuity both in its surface realization and in its thickness” is also rejected as being unclear under 35 USC 112(b).
Regarding Claim 4, Cabilli et al. discloses the lower base (bottom wall 142) when viewed from outside of the lower base (bottom wall 142) comprising a central portion (central portion 1420) and an annular portion (annular cavity 1422) surrounding the 
Regarding Claim 5, Cabilli et al. discloses the annular portion (annular cavity 1422) has a first side facing out of the capsule and a second side facing the volume of the capsule wherein the sealing region is provided on the second side (‘736, FIG. 6) (‘736, Paragraphs [0075], [0077], and [0099]).
Regarding Claim 6, Cabilli et al. discloses the sealing region being interposed between the second side of the annular portion (annular cavity 1422) and a peripheral portion of the second compostable barrier lid (ring 18b) (‘736, FIG. 6) (‘736, Paragraphs [0098]-[0099]).
Regarding Claim 7, the limitations “wherein the sealing region is obtained by heat sealing, by ultrasonic sealing, or by using adhesive material” are product by process limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  It the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).  Nevertheless, Cabilli teaches using heat sealing methods to apply a lid to a surface of a coffee capsule (‘736, Paragraph [0072]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to make the capsule by heat 
Regarding Claim 8, Cabilli modified with Biesheuvel et al. is silent regarding the openings of the lower base defining an overall opening surface area that is greater than or equal to 1 mm2 and less than or equal to 8 mm2.  However, limitations relating to the size of the openings of the lower base are not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  The limitations with respect to the size of the openings of the lower base are not patentable unless applicant can objectively show the criticality of the claimed size of the openings of the lower base.
Regarding Claim 9, Cabilli modified with Biesheuvel et al. is silent regarding the lower base comprising eight openings having a circular section with a diameter greater than or equal to 0.5 mm and less than or equal to 1.1 mm.  However, limitations relating to the number and size of the openings of the lower base are not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  The limitations with respect to the number and size of the openings of the lower base are not patentable unless applicant can objectively show the criticality of the claimed size of the openings of the lower base.  Furthermore, the configuration of the claimed openings of the lower base is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed openings of the lower base was In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 10, Cabilli discloses the annular portion (annular cavity 1422) being connected on a first side with the sidewall (sidewall 140) and a second side with the central portion (central portion 1420) (‘736, FIG. 6).
Regarding Claim 11, Cabilli discloses the upper base defining an annular edge (flange 144) and the first compostable barrier lid (sealing foil 16) being sealed to the annular edge (flange 144) by a second sealing region (‘736, FIG. 6) (‘736, Paragraph [0072]).
Regarding Claim 13, Cabilli discloses the container body being made of a compostable material (‘736, Paragraph [0048]).
Regarding Claim 14, Cabilli is silent regarding the openings of the lower base defining an overall opening surface area equal to 4 mm2.  However, limitations relating to the number and size of the openings of the lower base are not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  The limitations with respect to the number and size of the openings of the lower base are not patentable unless applicant can objectively show the criticality of the claimed size of the openings of the lower base.  Furthermore, the configuration of the claimed openings of the lower base is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed openings of the lower base was significant in view of In re Dailey,
Regarding Claim 15, Cabilli is silent regarding the lower base comprising eight openings.  However, limitations relating to the number and size of the openings of the lower base are not sufficient to patentably distinguish over the prior art in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (MPEP § 2144.04.IV.A.).  The limitations with respect to the number and size of the openings of the lower base are not patentable unless applicant can objectively show the criticality of the claimed size of the openings of the lower base.  Furthermore, the configuration of the claimed openings of the lower base is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed openings of the lower base was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 16, Cabilli appears to show the openings (openings 1428) of the lower base (bottom part 142) to have circular section (‘736, FIG. 5) (‘736, Paragraph [0081]).  However, in the event that it can be argued that FIG. 5 does not necessarily show the openings 1428 to have a circular section, the configuration of the claimed openings is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed openings was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  The openings 1428 are used to allow the exit of liquid product formed in the cartridge (‘736, Paragraph [0081]), which would occur regardless of the particular shape of the openings of the lower base.
Regarding Claims 17-18, Cabilli modified with Biesheuvel et al. is silent regarding a thickness of the first compostable barrier lid being greater than or equal to 40 microns .
Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cabilli US 2015/0336736 in view of Biesheuvel et al. US 2011/0033580 as applied to claim 1 above in further view of Chen et al. US 2019/0062998.
Regarding Claims 3 and 12, Cabilli discloses the first compostable barrier lid (sealing foil 16) comprising a combination of polylactic acid and cellulose materials (‘736, Paragraphs [0107]-[0108], [0113], and [0125]).
Cabilli is silent regarding the first compostable barrier lid comprising a laminate made up of at least one first barrier film and at least one oxygen barrier layer.
Chen et al. discloses a capsule (coffee capsule) comprising a container body (capsule main body) and a compostable barrier lid (capsule lid) (‘998, Paragraphs [0006] and [0012]).  The compostable barrier lid is sealably associated with an upper base of the container body wherein the compostable barrier lid comprises at least one first barrier layer (polylactic acid) and at least one one oxygen barrier layer (NFC/MFC bagasse fiber) (‘998, Paragraph [0094]) wherein the NFC/MFC (nanofibrillated 
Both Cabilli and Chen et al. are directed towards the same field of endeavor of coffee capsules comprising a container body closed by a lid.  Cabilli teaches the compostable lid (sealing foil 16) being made of polylactic acid and cellulose materials (‘736, Paragraphs [0107]-[0108], [0113], and [0125]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the compostable barrier lid that is associated with the upper base of the container body of Cabilli and construct the first compostable barrier lid comprising a laminate made up of at least one first barrier layer of polylactic acid and at least one oxygen barrier layer of NFC/MFC bagasse fiber since Chen et al. teaches that it was known and conventional to incorporate a compostable barrier lid having separate layers in a laminate film using the polylactic acid and cellulose materials already disclosed by Cabilli.  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Chen et al. teaches that there was known utility in using the combination of polylactic acid and cellulose materials of Cabilli as separate barrier layers in a laminated lid.
Further regarding Claim 3, although the disclosure of Cabilli and Chen et al. is directed towards the first compostable barrier lid associated with the upper base of the container body, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the polylactic acid layer and cellulose layer that makes up the first compostable barrier lid of Cabilli modified with Chen et al. and utilize the same .
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Cabilli US 2015/0336736 in view of Biesheuvel et al. US 2011/0033580 as applied to claim 1 above in further view of Bartoli et al. US 2016/0362247.
Regarding Claims 17-18, Cabilli modified with Biesheuvel et al. renders the claims obvious as discussed in the rejections of Claims 17-18 provided above.  However, in the event that it can be shown that the claimed thicknesses of the first compostable barrier lid and the second compostable barrier lid are critical and significant, Bartoli et al. discloses a capsule comprising a first lid (cover element 8) sealed to an upper base (edge 7) and a second lid (further cover element 25) sealed to a lower base (base wall 3a) (‘247, FIG. 3) (‘247, Paragraphs [0035]-[0036]).  Bartoli et al. further discloses the first lid and the second lid both having a thickness of between 10 and 50 microns (‘247, Paragraph [0037]), which overlaps the claimed first lid thickness range of greater than or equal to 40 microns and less than or equal to 200 microns and the claimed second lid thickness range of less than or equal to 200 microns.

    PNG
    media_image2.png
    659
    990
    media_image2.png
    Greyscale

Both Cabilli and Bartoli et al. are directed towards the same field of endeavor of coffee capsules comprising a first lid and a second lid.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thickness of the first lid and the second lid of Cabilli to fall within the claimed range as taught by Bartoli et al. since where the claimed ranges overlaps ranges disclosed by the prior art, a prima facie case of obviousness exists in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cabilli US 2015/0336736 in view of Biesheuvel et al. US 2011/0033580 as applied to claim 1 above in further view of Okamoto US 2017/0107034.
Regarding Claim 19, Cabilli modified with Biesheuvel et al. is silent regarding the first compostable barrier lid comprising a compostable oriented barrier film.
Okamoto discloses a capsule comprising a compostable polymeric material layer that is oriented (‘034, Paragraph [0049]) and a compostable lid (lid 70) (‘034, Paragraph [0013]) produced from any of the paper structures that make up the capsule (‘034, Paragraph [0063]).
Both Cabilli and Okamoto are directed towards the same field of endeavor of beverage capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first compostable barrier lid of Cabilli and construct the first compostable barrier lid out of a compostable oriented barrier film material as taught by Okamoto since the selection of a known material based on it suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Okamoto teaches that there was known utility in constructing a compostable first barrier lid out of a compostable oriented material.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-12 and 14-21 of copending Application No. 17/046,418 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 1-12 and 14-21 of the copending ‘418 application also reads on Claims 1-19 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 4, and 6-8 of copending Application No. 16/964,959 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because art that reads on Claims 1, 3, and 6-8 of the copending ‘959 application also reads on Claims 1-19 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Examiner notes that the previous rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new Claim Objections and rejections to 35 USC 112(a) as well as to 35 USC 112(b) have been made in view of the amendments.
Applicant's arguments filed November 9, 2021 have been fully considered but they are not persuasive.
Examiner notes that the Double Patenting rejections have been maintained.
Examiner notes that applicant’s comments on Page 11 do not specifically and distinctly point out the supposed errors of the Office Action.
Applicant argues on Pages 11-12 of the Remarks that Cabilli and Biesheuvel does not teach a sealing region “configured to seal the second compostable barrier lid to the inner surface until application of a predetermined fluid pressure greater than or equal to 0.5 bar and less than or equal to 15 bar and configured to yield above the predetermined fluid pressure.  Applicant continues on Page 12 of the Remarks that a sealing region in Bieshevuel and Cabilli would be understood by a person having ordinary skill in the art to maintain a seal at normal working fluid pressures whereas the claimed sealing region yields at a lower pressure than would be expected and that the combination of prior art is allegedly silent about a fluid pressure at yield.
Examiner notes that these limitations are rejected under USC 112(b) as being unclear.  Additionally, these limitations are intended use limitations and as such are rejected for the reasons regarding intended use enumerated in the rejection of Claim 1 provided above.  Furthermore, the combination of Cabilli modified with Biesheuvel et al. teaches a capsule made from the same materials and having the same structures as claimed.  Products of identical chemical composition (and physical structures) can not have mutually exclusive properties in view of In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) (MPEP § 2112.01.II.).  Since Cabilli modified with Biesheuvel et al. teach a capsule having the same claimed structures and the capsule being made of the same claimed materials, the prior art combination of Cabilli modified 
Examiner notes that applicant’s comments on Pages 13-14 of the Remarks does not specifically and distinctly point out the supposed errors of the Office Action.  The Office Action addresses each of the limitations applicant discusses in Pages 13-14 of the Remarks.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Van der Veen US 2016/0325924 discloses a capsule comprising at least one sheet having a thickness of between 50-500 micrometers (‘924, Paragraph [0036]).
Dijkstra et al. US 2018/0273286 discloses a capsule comprising a cover that is 15 to 65 micrometers thick (‘286, Paragraph [0016]).
Brysch et al. US 2019/0084757 discloses capsule comprising a lid made of cellophane (‘757, Paragraphs [0042] and [0052]).
Miozzo et al. US 2020/0216256 discloses a capsule comprising a lid that is oriented (‘256, Paragraph [0111]).
Gerbaulet et al. US 2019/0225411 discloses a capsule comprising a non-oriented film (‘411, Paragraph [0018]).
Moffitt et al. US 2018/0305073 discloses a beverage cup comprising a first lid and a second lid wherein the first lid is an oriented PET based layer (‘073, Paragraph [0065]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792